CADY, Chief Justice (dissenting). I respectfully dissent. Terminating parental rights in this case results from the misuse of a statute designed to terminate parental rights of those parents who fail to respond to the reasonable efforts by the department of human services to improve parenting skills after a child has been removed from the parents’ care for more than twelve months. Here, the mother’s parental rights were terminated because she has been in jail or prison almost from the day the child was born. Her imprisonment made it impracticable or difficult for the department of human services to provide visitation and reunification services. If the state seeks to use a parent’s failure to achieve reunification as the grounds for termination, it is obligated to provide reunification services to the parent; In re C.B., 611 N.W.2d 489, 493 (Iowa 2000) (en banc). Under the reasonable-efforts requirement of termination, a parent must alert the department to the inadequacy of services, but the department must first provide services. Id. at 493-94. Subparagraph (j) permits termination of parental rights based on imprisonment of the parent, but only if the length of imprisonment will likely exceed five years. Iowa Code § 232.116(1)(?) (2016). The wrong statute has been applied in this case, resulting in an injustice to the mother. Importantly, the mother did respond to the rehabilitation services provided by the department of corrections while in prison, and those services helped her become a model prisoner while waiting for parole. She did what she could under the circumstances to improve her life. The best interests of the child is the polestar, but we cannot ignore parental rights, even those of a mother who used and trafficked drugs during her pregnancy. Because the department failed to provide reunification services, and the mother was therefore deprived of any opportunity to prove she is able to care for the child, I would affirm the decision of the court of appeals and continue L.M.’s placement for an additional six months to allow the mother to demonstrate rehabilitation and fitness.